Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-25 are pending.
Claims 1-9, 11, 16, and 19-25 are non-elected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 December 2021 has been considered by the examiner.

Drawings
In view of the amendments to the claims, the previous objections to the drawings are hereby withdrawn.

Claim Objections
In view of the amendments to the claims, the previous objections to the drawings are hereby withdrawn.

Claim Rejections - 35 USC § 112
In view of the amendments to the claims, the previous rejections of claims 10, 12-15, and 17-18 under 35 USC 112(a) are hereby withdrawn.
Additionally, some of the rejections of claims 10, 12-15, and 17-18 under 35 USC 112(b) are hereby withdrawn.
The following 35 USC 112(b) rejections were previously made and are maintained.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12-15, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the following limitations lack sufficient antecedent basis in the claims:
“the visible light spectrum”, line 10
“the through-focus modulation transfer rate”, lines 11-12
“the first spatial frequency”, line 12
“the infrared light spectrum”, lines 14-15

“the first spatial frequency”, line 16

Regarding claims 12-15 and 17-18¸ the claims inherit the deficiencies of claim 10 through their dependencies.

Terminal Disclaimer
The terminal disclaimer filed on 11/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,473,896 and 10,502,933 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
In view of the terminal disclaimer filed 11/30/2021, the previous double patenting rejections are hereby withdrawn.

Response to Arguments
Applicant’s arguments, see page 16 of the remarks, filed 30 November 2021, with respect to the rejections of claim 10 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Tang et al. (US 2017/0082835), of record, and Lai et al. (US 2019/0204542).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 10, 12-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2017/0082835) of record (hereafter Tang), in view of Lai et al. (US 2019/0204542) (hereafter Lai).
Regarding claim 10, Tang discloses an optical image capturing system (see at least Fig. 3A, which illustrates the third embodiment. Fig. 3A is annotated below), in order along an optical axis from an object side to an image side, comprising: 
a first lens having positive refractive power (see at least Fig. 3A and paragraphs [0192]-[0193], where lens 310 is the first lens and has positive refractive power); 
an aperture (see at least fig. 3A and paragraph [0192, where 300 is an aperture)
a second lens having refractive power (see at least Fig. 3A and paragraph [0192], where lens 320 is the second lens);
 a third lens having refractive power (see at least Fig. 3A and paragraph [0192], where lens 330 is the third lens);
 a fourth lens having refractive power (see at least Fig. 3A and paragraph [0192], where lens 340 is the fourth lens); 
a fifth lens having refractive power (see at least Fig. 3A and paragraph [0192], where lens 350 is the fifth lens);

a seventh lens having negative refractive power (see at least Fig. 3A and paragraphs [0192] and [0199], where lens 370 is the seventh lens and has negative refractive power); 
a first image plane, which is an image plane specifically for the visible light spectrum, and the first image plane is located at the optical axis; the through-focus modulation transfer rate (value of MTF) at the first spatial frequency has a maximum value in a central portion of a field of view at the first image plane (see at least Figs. 3A and 3D and paragraphs [0030]-[0031], [0192], and the table following paragraph [0205], where the image plane 390 is for the visible spectrum and the MTF of the visible image has a maximum at the central portion of the first image plane since MTFE0=0.9); and a second image plane, which is an image plane specifically for the infrared light spectrum, and the second image plane is located at the optical axis; the through-focus modulation transfer rate (value of MTF) at the first spatial frequency has a maximum value in a central portion of a field of view at the second image plane (see at least Figs. 3A and 3D and paragraphs [0030]-[0031], [0192], and the table following paragraph [0205], where the image plane 390 is the same for the infrared as it is for the visible spectrum and the MTF of the infrared image has a maximum at the central portion of the second image plane since MTFI0=0.85); 
wherein the optical image capturing system consists of the seven lenses with refractive power (see at least Fig. 3A and paragraph [0192], where the optical system only has seven lenses); at least one lens among the first lens to the seventh lens is made of plastic (see at least paragraph [0193], where at least the first lens is made of plastic); at least one lens among the 
1.6≤f/HEP≤2.8 (see at least Table 5, where f/HEP=2.0);
HAF = 38 deg (see at least Table 5);
|FS|=0 (see at least Fig. 3A and paragraphs [0031] and [0192], where the visible and infrared spectrums are imaged to the same image plane); and
EIN/ETL = 0.854 (see at least the table following paragraph [0205], where EIN/ETL=0.854);
where f is a focal length of the optical image capturing system; HEP is an entrance pupil diameter of the optical image capturing system; HAF is a half of a maximum view angle of the optical image capturing system; FS is a distance on the optical axis between the first image plane and the second image plane; ETL is a distance in parallel with the optical axis between a coordinate point at a height of 1/2 HEP on the object-side surface of the first lens and the first image plane; EIN is a distance in parallel with the optical axis between the coordinate point at the height of 1/2 HEP on the object-side surface of the first lens and a coordinate point at a height of 1/2 HEP on the image-side surface of the seventh lens (see at least paragraph [0037], which defines all of the claimed variables).
Tang also discloses that the aperture can be a front aperture and be placed before the first lens (see at least paragraph [0085]).

Tang does not specifically disclose that 14.9 deg<HAF<35.0 deg; 3µm≤|FS|≤10µm; and 0.729≤EIN/ETL<0.833.
However, Tang discloses that HAF=38 deg and EIN/ETL=0.854.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of 14.9 deg<HAF<35.0 deg; 3µm≤|FS|≤10µm; and 0.729≤EIN/ETL<0.833 include limiting the field of view, for example through the use of a front aperture (see paragraph [0185] of Tang, where a front aperture is known to provide a longer distance between an exit pupil of the system and an image plane and to limit the field of view, as compared to a middle aperture), and optimizing the focal distance between the seventh lens and the first image plane.
Additionally, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779. In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tang so that 14.9 
Tang does not specifically disclose that 3µm≤|FS|≤10µm.
However, Lai teaches an optical lens system for being able to image in both visible light and infrared (see at least Fig. 1, the abstract, and paragraphs [0002]-[0003]) that comprises a first image plane, which is an image plane specifically for the visible light spectrum, and a second image plane, which is an image plane specifically for the infrared light spectrum, wherein the distance between the image planes 9µm (see at least paragraph [0033], where the displacement between a focal point for 850 nm and a focal point for 555 nm is 9µm and is equivalent to the claimed value |FS|).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tang to include the teachings of Lai so that 3µm≤|FS|≤10µm for the purpose of achieving good image quality and 24-hours confocal capability (see at least paragraph [0033] of Lai).
	

Regarding claim 12, Tang as modified by Lai discloses all of the limitations of claim 10.
Tang also discloses that each two neighboring lenses among the first to the seventh lenses are separated by air (see at least Fig. 3A and Table 5, where each lens is separated by air).

Regarding claim 13, Tang as modified by Lai discloses all of the limitations of claim 10.
Tang also discloses that the optical image capturing system further satisfies: TP1 is greater than one of TP2, TP3, TP4, TP5, TP6, and TP7; where TP1, TP2, TP3, TP4, TP5, TP6, and TP7 are respectively a central thickness on the optical axis of the first lens to the seventh lens (see at least Table 5, where TP1=1.336, which is greater than TP2=0.544).

Regarding claim 14, Tang as modified by Lai discloses all of the limitations of claim 10.
The third embodiment of Tang does not disclose that the image-side surface of the first lens is convex on the optical axis.
However, Tang also discloses a separate embodiment (the eighth embodiment) where the image-side surface of the first lens is convex on the optical axis (see at least Fig. 8A and Table 15, where the image-side surface of the first lens is convex with a radius of curvature of -7.9). The eighth embodiment also discloses that the optical image capturing system satisfies the following:
f/HEP=1.2 (see at least Table 15);
HAF=42.5 deg (see at least Table 15);
|FS|=0 (see at least Fig. 8A and paragraphs [0031] and [0270], where the visible and infrared spectrums are imaged to the same image plane); and
EIN/ETL=0.946 (see at least the table following paragraph [0283]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tang (third embodiment) 

Regarding claim 15, Tang as modified by Lai discloses all of the limitations of claim 10.
Tang also discloses that the object-side surface of the sixth lens is convex on the optical axis (see at least Fig. 3A and Table 5, where the object-side surface of the sixth lens has a convex shape with a radius of curvature of 6.15).

Regarding claim 17, Tang as modified by Lai discloses all of the limitations of claim 10.
Tang also discloses that at least one surface of each of at least three lenses among the first lens to the seventh lens has at least an inflection point thereon (see at least Fig. 3A and paragraphs [0194], [0198], and [0199], where the second, sixth, and seventh lenses each have at last one surface with at least one inflection point thereon).

Regarding claim 18, Tang as modified by Lai discloses all of the limitations of claim 10.
Tang also discloses that at least one lens among the first lens to the seventh lens is a light filter, which is capable of filtering out light of wavelengths shorter than 500nm (see at least paragraph [0111]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B/             Examiner, Art Unit 2872         

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872